United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-2665
                      ___________________________

                              Xavier Cravenwolfe

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Robert Carter, ACI Director; Tim Lowery, ACI Furniture Factory Plant Manager;
              Randal Raper, ACI Furniture Factory Floor Manager

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                        Submitted: November 15, 2016
                          Filed: November 29, 2016
                                [Unpublished]
                                ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
      Arkansas inmate Xavier Cravenwolfe appeals after the district court1 dismissed
his 42 U.S.C. § 1983 action without prejudice, following its determination that
Cravenwolfe failed to exhaust administrative remedies.

      We conclude that the district court did not err in its determination, as the record
showed beyond genuine dispute that Cravenwolfe omitted material information that
was required on a grievance appeal form. See 42 U.S.C. § 1997e(a) (no action shall
be brought with respect to prison conditions under § 1983 by prisoner until such
administrative remedies as are available are exhausted); King v. Iowa Dep’t. of Corr.,
598 F.3d 1051, 1052 (8th Cir. 2010) (de novo review of district court’s interpretation
of § 1997e(a)); see also Jones v. Bock, 549 U.S. 199, 218 (2007) (prison’s
administrative exhaustion requirements govern whether exhaustion has occurred);
Woodford v. Ngo, 548 U.S. 81, 90-91 (2006) (proper exhaustion demands compliance
with prison’s deadlines and other critical procedural rules); Chelette v. Harris, 229
F.3d 684, 688 (8th Cir. 2000) (inmate’s subjective beliefs about grievance process
cannot excuse exhaustion requirement).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny as moot
Cravenwolfe’s pending motion for appointment of counsel.
                     ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-